DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
The Amendment filed 12/3/2021 has been entered.
1) Claims amended:
	(1) Independent claims: 1, 11 and 21.
	(2) Dependent claims: none.
Claim Status
Claims pending: 1-30.  They comprise of 3 groups:
	1) system: 1-10, and 
2) method: 11-20, and 
3) system: 21-30.
As of 12/3/2021, independent claim 1 is as followed:
1.    (Original) A service management system for facilitating service of building management systems of a building, comprising:
	[1] a building management system panel interface for receiving temperature
information from temperature detectors connected to one or more building panels, wherein the temperature detectors measure temperature of an ambient environment; and
	[2] temperature detector evaluation module for detecting outlier temperature
information from among aggregate temperature information for the temperature detectors and identifying temperature detectors requiring service based on the detected outlier temperature information.
Note: for referential purpose, numerals [1]-[2] are added to the beginning of each step.
Claim Rejections - 35 USC § 112
Claims 1-30 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
(1) In independent claims 1 and 11, step [1] with the result “measured temperatures of an ambient environment” is vague because it’s not clear what the “ambient environment” refers to?  It appears that the “ambient environment” is with respect to the building, therefore, the amended feature should be changed to “measured temperatures of ambient environments of the building.” 
(2) In independent claims 1 and 11, step [2] with the step “for detecting outlier temperature
information from among aggregate temperature information for the temperature detectors” is vague because it’s not clear what the “aggregate temperature information” refers to?  It should be referred to measured temperatures of ambient environments of the building.” 
Changing the language to “from among aggregate temperature information of the measured temperatures of ambient environments of the building.” is recommended to improve clarity and overcome the rejection.
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Per New Guidelines 2019 PEG as of October 2019

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is considered as (i) a certain method of organizing human activities, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-30:
Claim category:
(1) Process/method: 11-20, and
(2) Machine/system: 1-10, and 21-30. 
(3) Manufacture/product: none.
Analysis:

1. Method: claims 11-20, are directed to a process for facilitating an activity/task (service) for a system, building management system (BMS), of a building, by 
(1) receiving a plurality of information (data) from a plurality of temperature sensors/detectors (thermostats), and 
(2) observing/evaluating the received data to detect abnormal/outlier temperature data and potentially carry out the analysis result to determine and find which temperature 
2. Machine/system: claims 1-10 and 21-30 are directed to a computer system comprising: 
(1) a computer, that functions as “building management system panel interface”, and 
(2) a second computer, that functions as “temperature detector evaluation module, for facilitating an activity/task (service) for a system, building management system (BMS), of a building, by 
(1) receiving a plurality of information (data) from a plurality of temperature sensors/detectors (thermostats), and 
(2) observing/evaluating the received data to detect abnormal/outlier temperature data and potentially carry out the analysis result to identify which temperature sensor/detector (thermostat) needs service (repair, replacement)], which is an abstract idea (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.
  
Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:
Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

Actual Analysis:
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?
Independent claim 1 (serve as representative for the other independent claim) is directed to a process for using generic computer devices (“data processing systems” that function as (1) “building management system panel interface” and (2) “temperature detector evaluation module” for facilitating an activity/task (service) for a system, building management system (BMS), of a building, by (1) receiving a plurality of information (data) from a plurality of temperature sensors/detectors, and (2) observing/evaluating the received data to detect abnormal/outlier temperature data [to determine which temperature sensor/detector (thermostat) needs service (repair, replacement)].  In a broad reasonable interpretation (BRI) of the claim as a whole, the steps include the steps that a person would perform when evaluating the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on the received data values, i.e. a plurality (4) of temperature sensors (thermostats) are used to monitor the temperature of a building, and the first 3 temperature readings are consistent, within 2 degree of each other, while the remaining (or 4th) temperature reading is way off from the other 3 readings, then it appears that the 4th temperature sensor is  human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements and sensor devices, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a system, a service management system, comprising:	
[1] receiving temperature information (data).	Data gathering, 
	Insignificant Extra-Solution Activity (IE-SA).	
[2] observing/detecting outlier (abnormal) data	mental step
		and making recommendation.

Thus under Step 2A, prong 1 or (i), the limitations of step [2], recit1 steps which may also fit within the Revised Guidance category of “mental processes”, that normally entail steps of “observation, evaluation, analyzing, judgment, and opinion”.    These limitations, when given their broadest reasonable interpretation, read over “business interactions” between the various entities/sources, which is a method of organizing human activity and, therefore, an abstract idea.  
Applicant’s Specification describes the problem the claimed invention seeks to address as follows:

    PNG
    media_image3.png
    402
    600
    media_image3.png
    Greyscale


Applicant’s service or repair maintenance in connection with the a defective part is a fundamental economic activity long prevalent in our system of commerce and is similar to other types of “organizing human activity” that have been found to be abstract ideas by the Supreme Court and Federal Circuit.
Furthermore, [2] “temperature detector evaluation for detecting outlier temperature reading,” under BRI, may be characterized as a step of “observation, evaluation, judgement, or opinion”, and can be performed in the human mind.    
(2) Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, independent claim 1, as a whole, is focused on “process management” by configuring a for evaluating the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on abnormal/outlier data value, i.e. a plurality (4) of th) temperature reading is way off from the other 3 readings, then it appears that the 4th temperature sensor is malfunctioned and needs to be serviced.

MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a process practice that involves using generic computer components as tools for evaluating the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on abnormal/outlier data value, as cited above.   
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
system comprises devices that are generic computer devices and sensors, “data processing system” that was described in the specification at a high level of generality, comprising generic data processing elements.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a system/method for evaluating the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on abnormal/outlier data value, as cited above.  The displaying of the relationship and the analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for evaluating the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on abnormal/outlier data value, as cited above. 
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components, data processing components, and generic temperature sensors, as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, step 1 in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 2 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for evaluating the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on abnormal/outlier data value, as cited above. 
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic data processing and sensor structures, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a computer system that being called as “building management system” for receiving data, and temperature detector evaluation module for detecting abnormal temperature value, to perform all the steps of: 
[1] receiving temperature information (data).	Data gathering, 
	Insignificant Extra-Solution Activity (IE-SA).	
[2] observing/detecting outlier (abnormal) data	mental step.
and carry out the analysis result.

The computer system in the [2] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of: observing outlier data and make recommendation.  The additional step of: “receiving” is insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, evaluating the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on abnormal/outlier data value, as cited above, and carrying out the result, is well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a BM system panel interface” and “temperature detector evaluation module” to perform those cited steps amounts to no more than mere instructions to evaluate the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on abnormal/outlier data value, as cited above.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Having determined under step 2A, prong 1, of the Mayo/Alice framework that claim 1 is directed to an abstract idea, the next step would be determined whether claim 1: 
(1) adds specific limitation beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field, or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
As shown in the claim, the only claim element beyond the abstract idea is the “data processing system,” i.e., a collection of generic data components used to perform generic computer functions, as shown in Spec. [0009-0074] and Figs. 1-2.
There is nothing in the specification to indicate that the steps recited in claim 1 requires any specialized hardware or inventive computer components, invoke any specialized inventive software, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving information and observing outlier or abnormal information.
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole,  configuring a plan to evaluate the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on abnormal/outlier data value, as cited above. As shown in the specification ¶¶ [0009-0074], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of configuring a plan to evaluate the operation of a plurality of sensors and determine which one is bad and needs to be serviced based on abnormal/outlier data value, as cited above, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1-3, to carry out the steps [1]-[2] above, it does not impose meaningful limits on the claims. Specifically, [1] the “interface” for receiving temperature information, and [2] evaluation module for detecting outlier data (temperature information) in order to identify detectors requiring service, which are insignificant, conventional, and routine steps (e.g., receiving, analyzing, and detecting), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of 


    PNG
    media_image4.png
    319
    722
    media_image4.png
    Greyscale


As shown above, the current claimed invention reads over “process interactions” by “receiving data” and “observing (comparing) data for abnormality”, between the various systems, which is a method of organizing human activity and, therefore, an abstract idea.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  See also Berkheimer v. HP (Fed Cir. 2018) (concluding that concepts/steps of parsing, comparing, storing, and editing data in a “Content Management system” are abstract ideas); and SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950 (Fed. Cir. 2014) (comparing new and stored information and using rules to identify options is an abstract idea).  The claimed invention basically calls for [1] receiving a plurality of data and [2] comparing the plurality of data to identify which one is consistently bad or “way off” from the rest and using rules to identify options such as “identify no. 4 thermostat to be in serviced due to bad data generated”.    


As for dep. claim 2, which deals with well known service workflow request,  this further limits the scope of the abstract idea “service workflow parameters”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 3, which deals with well known service workflow display,  this further limits the scope of the abstract idea “service workflow parameters”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claims 4-8, which deals with well known temperature detector operational differential parameters, difference in temperature reading, or rate, or trend, or certain time, etc., these further limit the scope of the abstract idea “detector differential operational parameters”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claims 9-10, which deals with well known temperature detector types, i.e. heat detector or thermostats, these further limit the scope of the abstract idea “type of temperature detectors parameters”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
Therefore, claims 1-10 and 11-30 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1 and 10 (system), 11 and 20 (method) are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over:
Name:					Publication:
(1) SMITH et al.			2015/0.057.810, and 
(2) BROWN et al.			2018/0.038.687, and  
As for independent claims 1 (system), 11 (method), SMITH ET AL discloses a system and a method comprising: a service management system for facilitating service of building management systems of a building, comprising:

    PNG
    media_image5.png
    424
    599
    media_image5.png
    Greyscale

	[1] a building management system panel interface for receiving temperature
information from temperature detectors connected to one or more building panels, wherein the temperature detectors measure temperature of an ambient environment; and

Interface”, 120 “Panel”, and respective [0017], [0022 ..a building manager may use building professional interface 165 to access one or more Surge Panels 120 to specify HVAC operating conditions or may submit data to server 145 through a web interface], see [0032] which teaches the carrying out the analytics to the HVAC system by receiving system measurements from HVAC sensors, such as coil temperature sensors, air temperature sensors, etc. {see [0017… air temperature sensors, …]}
	
    PNG
    media_image6.png
    193
    523
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    268
    616
    media_image7.png
    Greyscale

[2] temperature detector evaluation module for detecting temperature
information from among the temperature detectors and identifying temperature detectors requiring service based on the detected temperature information.
repair or replace a component because it works intermittently.}
See [0032] which teaches the carrying out the analytics to the HVAC system by receiving system measurements from HVAC sensors, such as temperature, pressure, etc.}

	
    PNG
    media_image8.png
    661
    482
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    500
    448
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    286
    574
    media_image10.png
    Greyscale

	
except for explicitly discloses the use of (1) aggregate data and (2) abnormal condition for requiring repair/service, i.e. detected outlier temperature information.
In a similar system with measuring equipment and outlier determination, BROWN ET AL. is cited to teach the use of aggregate (a plurality /series of) of data values and detecting outlier temperature information among aggregate of data and detector/sensor that requires service based on the detected outlier data.

    PNG
    media_image11.png
    320
    549
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    218
    548
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the BMS of SMITH ET AL data detector evaluation system/module for Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 10 (part of 1 above), and respective 20 (part of 11 above), which deals with the use of well known temperature controller of a temperature detector, i.e. thermostats of a house/ building automation system, this is well known and would have been obvious to a skilled artisan.
Dependent claims 2-3 (part of 1) (system) and respective 12-13 (part of 11) (method), and 21-25 (system) are rejected under 35 U.S.C. 103 as being unpatentable over SMITH ET AL /BROWN ET AL. as applied to claims 1 and 11 above, and further in view of (3) OBERT, PGP 2004/0.204.977.  
As for dep. claims 2 and respective 12, OBERT teaches the use of a communication system management interface for managing component failure.  See Fig. 1 and [0024].



    PNG
    media_image13.png
    461
    689
    media_image13.png
    Greyscale

[1] identify  component in the system that requires service, wherein the identified component has a service threshold associated therewith; 
{see Fig. 1 above, 100, “Order Management System (OMS)”, 108 “First Serviced Component", 112 “First Detector”, 128 “Component Failure Detector”, 114 “Processing System”, and ¶¶ [0024]-[0026], and [0029].  The term “Order Management System” reads over “service workflow module for receiving scheduled service tasks.

    PNG
    media_image14.png
    139
    501
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    358
    605
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    417
    596
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the BMS of SMITH ET AL / BROWN ET AL. order management system (service workflow module) for receiving scheduled service tasks as taught by OBERT as shown in Fig. 1 and respective [0023-0023].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
As for dep. claim 3 (part of 1/2 above), 13 (part of 11/12 above), which deals with a type of computing device, i.e. mobile or wireless computing device, this is taught in SMITH ET AL [0018] and [0020] or OBERT [0021  other illustrative communication systems include RF wireless systems, satellite systems, …].  

    PNG
    media_image17.png
    190
    568
    media_image17.png
    Greyscale

As for independent claim 21, which has similar scope to that of independent system claim 1 and dependent claim 3, this is taught in the rejection of independent claim 1 and 3 as cited above.  As for dep. claim 3, which deals with a type of communication for maintenance or repair service, i.e. mobile or wireless computing device, this is taught in SMITH ET AL [0018] and [0020] or OBERT [0021  other illustrative communication systems include RF wireless systems, satellite systems, …].  As for the “intended use” of “for displaying the service tasks for…”, this is inherently included in the system of SMITH ET AL /BROWN ET AL. / OBERT to achieve the goal of requesting the maintenance people to carry out the repair job.

    PNG
    media_image17.png
    190
    568
    media_image17.png
    Greyscale

As for dep. 22 (part of 21 above) which deals with a connected service database for storing all of the management data above which includes normal data and aggregated data, this is taught SMITH ET AL Fig. 1, database 150, 145 and 125A, 125B, and 125C.  The storage of other relevant data to the building management for maintenance service, i.e. sensor/detector replacement, would have been obvious.

    PNG
    media_image5.png
    424
    599
    media_image5.png
    Greyscale

21 above) which deals with the feature of the aggregated temperature information, a combination of values from a plurality of different detectors, this is taught in BROWN ET AL. [0008]-[0009] below in view of SMITH ET AL Fig. 1, building 105, Areas A-H.

    PNG
    media_image12.png
    218
    548
    media_image12.png
    Greyscale


Dependent claims 4-8 (part of 1) (system) and respective 14-18 (part of 11) (method) are rejected under 35 U.S.C. 103 as being unpatentable over SMITH ET AL / BROWN ET AL. as applied to claims 1 and 11 above, and further in view of (4) RAGHAVAN, PGP 2017/0.351.278.
As for dependent claim 4 and respectively 14, RAGHAVAN et al. discloses a temperature detector evaluation module for detecting outlier temperature information from among the temperature detectors to identify temperature sensor (probe) failure that would inherently require service.
	{see [0025], [0027]}

    PNG
    media_image18.png
    266
    600
    media_image18.png
    Greyscale

RAGHAVAN also teaches outlier temperature determining parameters, i.e. difference by a constant amount, this is taught in RAGHAVAN et al. Fig. 5, element 45b, 45’, and respective [0027].

    PNG
    media_image19.png
    124
    651
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    274
    420
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    120
    650
    media_image21.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the BMS of SMITH ET AL /BROWN ET AL. order management system (service workflow module) outlier temperature determining parameters, i.e. difference by a constant amount over time, as taught by RAGHAVAN et al. for determining outlier temperature as shown in [0027] and [0062].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 5 (part of 1 above), 15 (part of 11 above),which deals with well known outlier temperature determining parameters, i.e. difference by a rate of change amount, this is taught in RAGHAVAN et al. Fig. 5, element 45b, 45’, and respective [0027] and [0062] and [0064].  Alternatively, the selection of other temperature different parameters, i.e. rate of change, would have been obvious as mere selection other condition differential parameter.
As for dep. claim 6 (part of 1 above), 16 (part of 11 above),which deals with well known outlier temperature determining parameters, i.e. difference by a trend, this is taught in RAGHAVAN et al. Fig. 5, element 45b, 45’, and respective [0027] and [0062] and [0064]. 

    PNG
    media_image22.png
    267
    777
    media_image22.png
    Greyscale

 Alternatively, the selection of other temperature different parameters, i.e. a trend, would have been obvious as mere selection other condition differential parameter.
As for dep. claim 7 (part of 1 above), 17 (part of 11 above),which deals with well known outlier temperature determining parameters, i.e. difference by a trend, this is taught in RAGHAVAN et al. Fig. 5, element 45b, 45’, Fig. 7, with respect to time (t) and respective [0027] and [0062] and [0064]. 

    PNG
    media_image22.png
    267
    777
    media_image22.png
    Greyscale

 Alternatively, the selection of other temperature different parameters, i.e. with respect to a certain time, would have been obvious as mere selection other condition differential parameter.
As for dep. claim 8 (part of 1 above), 18 (part of 11 above),which deals with well known outlier temperature determining parameters, i.e. anomalies in temperature readings, this is taught in RAGHAVAN et al. Fig. 5, element 45b, 45’, and respective [0027].

    PNG
    media_image19.png
    124
    651
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    274
    420
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    120
    650
    media_image21.png
    Greyscale

Dependent claims 9 (part of 1) (system) and respective 19 (part of 11) (method) are rejected under 35 U.S.C. 103 as being unpatentable over SMITH ET AL / BROWN ET AL. as applied to claims 1 and 11 above, and further in view of (5) Applicant Admitted Prior Art (AAPA) as shown in “Background of the Invention”, pars. [0009-0013].
As for dep. claims 9 and respective 19, AAPA discloses a system and a method comprising: a service management system for facilitating service of building management systems of a building, comprising:
	[1] a building management system (BMS) for receiving temperature information from temperature detectors connected to one or more building panels.

	“A Building Management System” for receiving temperature data, see [0009] from “temperature detectors, such as heat detectors” and connected to “panels” see [0010].  Fire alarm systems typically include fire detection/initiation devices includes smoke detectors, carbon monoxide detectors, flame detectors, temperature detectors such as heat detectors.  
	
    PNG
    media_image23.png
    390
    498
    media_image23.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the Building Management System and HVAC system of SMITH ET AL /WO 2014/144446 fire alarm system that includes a temperature detectors as taught by AAPA as part of Building Management system, since this is typical feature in a Building Management System as taught by AAPA in [0009-0010].  Alternatively
Dependent claims 10 (part of 1) (system) and respective 20 (part of 11) (method) are rejected (2nd time) under 35 U.S.C. 103 as being unpatentable over SMITH ET AL / BROWN ET AL. as applied to claims 1 and 11 above, and further in view of (5) WO 2014/144446.
WO 2014/144446 teaches a building management system and the use of with well known device type of a temperature detector, i.e. thermostats of a building automation system, this is taught in WO 2014/144446 Fig. 5C, 364 “Themostat” and respective [0147 “The thermostat 364 may also communicate with the customer router 338 using WiFi].

    PNG
    media_image24.png
    179
    621
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    286
    625
    media_image25.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the BMS of SMITH ET AL/BROWN ET AL. thermostats for temperature detectors as taught by 2014/144446 on Fig. 5C, element 364.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely 
Dependent claims 24-25, and 30 (part of 21) are rejected under 35 U.S.C. 103 as being unpatentable over SMITH ET AL / BROWN ET AL. /OBERT as applied to claims 21 above, and further in view of (4) RAGHAVAN ET AL.
As for dependent claim 24, RAGHAVAN et al. discloses a temperature detector evaluation module for detecting outlier temperature information from among the temperature detectors to identify temperature sensor (probe) failure that would inherently require service.
	{see [0025], [0027]}

    PNG
    media_image18.png
    266
    600
    media_image18.png
    Greyscale

RAGHAVAN also teaches outlier temperature determining parameters, i.e. difference by a constant amount, this is taught in RAGHAVAN et al. Fig. 5, element 45b, 45’, and respective [0027].

    PNG
    media_image19.png
    124
    651
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    274
    420
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    120
    650
    media_image21.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the BMS of SMITH ET AL /BROWN ET AL. /OBERT order management system (service workflow module) outlier temperature determining parameters, i.e. difference by a constant amount over time, as taught by RAGHAVAN et al. for determining outlier temperature as shown in [0027] and [0062].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





21 above) which deals with the identifying parameters for identified temperature detector that require service, a constant amount over time difference, this is taught in RAGHAVAN et al. Fig. 5, element 45b, 45’, and respective [0027].

    PNG
    media_image19.png
    124
    651
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    274
    420
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    120
    650
    media_image21.png
    Greyscale

As for dep. 30 (part of 21 above) which deals with the identifying parameters for identified temperature detector that require service, this is taught in RAGHAVAN as shown in  Fig. 5, element 45b, 45’, and respective [0027] and [0062] and [0064]. 

    PNG
    media_image22.png
    267
    777
    media_image22.png
    Greyscale

 Alternatively, the selection of other temperature different parameters, i.e. a trend, would have been obvious as mere selection other condition differential parameter.

Dependent claims 26-28 (part of 21) are rejected under 35 U.S.C. 103 as being unpatentable over SMITH ET AL / BROWN ET AL. /OBERT /RAGHAVAN ET AL. as applied to claims 21 /23 above, and further in view of (5) McELHINNEY, US 2016/0.155.098. 
As for dep. 26, in a similar system for measuring system operating conditions, McELHINNEY is cited to teach the analysis of system operating performance variables with respect to time to monitor trend and wherein the time frame is over a certain period of time and the changes, increase or decrease within that time frame, to determine influencing variables and causes of the anomalies, see Fig. 9 and respective [0245-0246].
	

    PNG
    media_image26.png
    389
    500
    media_image26.png
    Greyscale

   


    PNG
    media_image27.png
    660
    400
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    374
    450
    media_image28.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the BMS of SMITH ET AL /BROWN ET AL. /OBERT / RAGHAVAN ET AL. 
the monitoring variable (temperature) rise and fall during the course of a monitoring period (90 day) at a different rate than readings from other detectors as taught by McELHINNEY for determining the influence variable, as taught by in Fig. 10 “Determine influence variables.”  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The selection of other time period for monitoring, i.e. a day, would have been obvious in view of the selection “option” shown in Fig. 9 as a function of the type of monitoring variable or influencing variable.
As for dep. 27 (part of 21 above), which deals with a time parameter, i.e. a day arbitrarily, this is taught in McELHINNEY Fig. 9, day 35 or May 1, 2015, see [0247].
21 above), which deals with a particular arrangement that affects the temperature readings of a particular detector at certain time parameter, this is taught in RAGHAVAN ET AL. Fig. 5, 6 and paragraph [0070] and further in view McELHINNEY Fig. 9, day 35 or May 1, 2015, see [0247].

    PNG
    media_image29.png
    305
    450
    media_image29.png
    Greyscale

The selection of other similar devices for generating heat periodically would have been obvious as mere selection of other similar heat generating device. 

    PNG
    media_image30.png
    304
    541
    media_image30.png
    Greyscale


Dependent claim 29 (part of 21) (system) is rejected under 35 U.S.C. 103 as being unpatentable over SMITH ET AL / BROWN ET AL. /OBERT /RAGHAVAN ET AL./McELHINNEY as applied to claims 21 /23 above, and further in view of (6) WO 2014/144446.
WO 2014/144446 teaches a building management system and particular temperature detector (sensor) has an electrical problem and cause anomaly detection, see [0067], [0068] and [0205].

    PNG
    media_image25.png
    286
    625
    media_image25.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the BMS of SMITH ET AL/BROWN ET AL./ OBERT /RAGHAVAN ET AL. /McELHINNEY a particular temperature detector (sensor) has an electrical problem and cause anomaly detection as taught by WO 2014/144446 on Fig. 5C, element 364.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments on amendment of 12/3/2021 are noted and the results are shown below:
1) 101 Rejection:
Applicant’s comments on cited pages 9-10 are not persuasive because applicant has failed to submit reasons why the rejections are not valid.
	As for the comment that claims 21-30 have not been addressed, the claim comprise of 3 sets of claims: Claims 1-10, Claims 11-20, and Claims 21-30.  They appear to be of similar scope.  The examiner picks the first set of claims as representative of the claimed invention and addressed claims 1-10 only since it’s time consuming to address subject matter eligibility on every sets of claims.  Furthermore, the analysis of other similar set of claims would probably yield the same results.  

3) 103 Rejections:
The arguments are noted but new references have been used to address the amended claim and therefore the argument is moot.
No claims are allowed.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAN D NGUYEN/Primary Examiner, Art Unit 3689